 1                                                                     10/1/19
 2                                                                          KDI




 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT                    "O"
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   AARON KIRKPATRICK,                    )      No. CV 17-08917-CAS (AGR)
                                           )
12                      Petitioner,        )
                                           )      ORDER ACCEPTING FINDINGS AND
13                 v.                      )      RECOMMENDATION OF UNITED
                                           )      STATES MAGISTRATE JUDGE
14   T. FOSS, Warden,                      )
                                           )
15                      Respondent.        )
                                           )
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file, including
19   the First Amended Petition for Writ of Habeas Corpus, the Report and
20   Recommendation (“Report”) of the United States Magistrate Judge, and the
21   Objections filed by Petitioner. Further, the Court has engaged in a de novo review of
22   those portions of the Report to which objections were made. The Court agrees with
23   the Report.
24         In his objections, Petitioner argues that the First Amended Petition is not
25   barred by the one-year statute of limitations under the AEDPA because the Superior
26   Court recently denied a petition pursuant to Cal. Penal Code § 1170.95. Petitioner
27   contends that the denial of his petition constitutes a new judgment.
28         After receiving the objections, the magistrate judge issued an order that
     required Respondent to lodge both the petitions and any state court decisions, and
1    ordered supplemental briefing by the parties. On September 10, 2019, Respondent
2    lodged the documents and filed a supplemental brief. (Dkt. Nos. 37-38.) The court
3    has not received a supplemental brief from Petitioner.
4          On July 11, 2019, the Superior Court denied the petition for two reasons: (1)
5    Petitioner is not eligible for relief pursuant to Cal. Penal Code §§ 1170.95 and
6    189(e)(1); and (2) Cal. Penal Code § 1170.95 is unconstitutional for various reasons.
7    (Dkt. No. 38-8.) See People v. Gutierrez-Salazar, 38 Cal. App. 5th 411, 419 (2019)
8    (finding defendant was not entitled to relief under amended law). The Superior Court
9    “heard the evidence and remains convinced that [Petitioner] and his brother both
10   intentionally and deliberately shot an unarmed gang rival to death on May 16, 2011,
11   that [Petitioner] admitted he was one of the killers, and that as one of two actual
12   killers he is not eligible for sentencing relief pursuant to Penal Code §§ 1170.95 and
13   189(e)(1). (Id. at 2.)
14         The First Amended Petition does not challenge state court’s denial of the
15   petition filed under Cal. Penal Code § 1170.95. The judgment under which Petitioner
16   is being held in custody and challenged in the First Amended Petition is the judgment
17   that became final on April 26, 2016. (Report at 4); Compare Clayton v. Biter, 868
18   F.3d 840, 844 (9th Cir. 2017) (holding denial of petition for resentencing under Cal.
19   Penal Code § 1170.126 “results in the entry of a new appealable order or judgment”
20   and “therefore constitutes a new judgment”; finding federal habeas petition
21   challenging denial of that petition and not underlying conviction is therefore not
22   second or successive), with Davis v. Sullivan, 2018 U.S. App. LEXIS 19388, *1 (9th
23   Cir. July 13, 2018) (distinguishing Clayton when federal habeas petition does not
24   challenge denial of resentencing but rather original judgment of conviction).
25         Petitioner’s remaining objections are without merit.
26         IT IS ORDERED that Respondent’s motion to dismiss the First Amended
27   Petition for Writ of Habeas Corpus is GRANTED.
28         IT IS FURTHER ORDERED that Judgment be entered denying the First

                                                2
 1   Amended Petition for Writ of Habeas Corpus as untimely and dismissing the action
 2   with prejudice.
 3
 4
 5
 6   DATED: October 01, 2019
                                                  CHRISTINA A. SNYDER
 7                                               United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
